 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11
      DNA GENOTEK INC., a Canadian        Case No. 21-cv-0516-DMS-LL
12    Corporation,
                                          ORDER GRANTING PLAINTIFF
13                     Plaintiff,         LEAVE TO FILE FIRST AMENDED
                                          COMPLAINT
14            v.
                                          Hon. Dana M. Sabraw
15    SPECTRUM SOLUTIONS L.L.C.,
      a Utah Limited Liability Company,   Date Action Filed: March 24, 2021
16
                       Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                            CASE NO. 21-CV-0516-DMS-LL
                                              ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST
                                                                     AMENDED COMPLAINT
     sf-4503646
 1          Pending before this Court is the Plaintiff’s stipulation and motion for leave to
 2   file a First Amended Complaint. The Court grants the stipulation and motion
 3   allowing Plaintiff to file a First Amended Complaint and setting Defendant’s time to
 4   respond to fourteen days from the date that Plaintiff files and serves the First
 5   Amended Complaint. Plaintiff shall file its First Amended Complaint on or before
 6   June 11, 2021, and shall effect service in accordance with Federal Rule of Civil
 7   Procedure 4(m). Defendant shall file its response to the Complaint within fourteen
 8   days of service, subject to this Court’s Chambers Rule 6(A).
 9          IT IS SO ORDERED.
10   Dated: June 8, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      CASE NO. 21-CV-0516-DMS-LL
                                                1       ORDER GRANTING PLAINTIFF LEAVE TO FILE FIRST
                                                                               AMENDED COMPLAINT
     sf-4503646
